Title: To Alexander Hamilton from Thomas Smith, 30 December 1791
From: Smith, Thomas
To: Hamilton, Alexander



Pennsa Loan Office [Philadelphia] Decr 30. 1791
Sr.

The ballances of stock remaining on the Books of this Office for the quarter ending the 31st Decer. 1791 subject to the Payment of Interest on the 1st January 1792 are as follows Viz


Dolls Cts.





122,564.70.
of 6 ⅌ Ct. Stock
Intst from Jany.
7 353.88


1,348,379.47.
of ditto
Int. from Oct
20.225.69


69,963.57
3 ⅌ Ct.
do do Jany.
2 098.90


541,252.78
do
do  Oct.
4 059.39


4.707.– 
4 ⅌ Ct nonsubscrition stock
47. 7


847.16.
3 ⅌ Ct do
    6.35





33.791.28


I have the honor to be &c.

Honbl Alexr Hamiltonsecy. Treasy US.

